  1 KELLER BENVENUTTI KIM LLP                          MILLER STARR REGALIA
    Tobias S. Keller (#151445)                         Arthur F. Coon (#124206)
  2 (tkeller@kbkllp.com)                               (Arthur.coon@msrlegal.com)
    Gabrielle L. Albert (#190895)                      Matthew Henderson (#229259)
  3 (galbert@kbkllp.com)                               (matthew.henderson@msrlegal.com)
    650 California Street, Suite 1900                  A Professional Law Corporation
  4 San Francisco, CA 94108                            1331 N. California Blvd., Fifth Floor
                                                       Walnut Creek, CA 94596
  5 Tel: (415) 496-6723                                Tel: (925) 935-9400
    Fax: (650) 636-9251                                Fax: (925) 933-4126
  6

  7 Attorneys for Debtors and
    Reorganized Debtors
  8
                             UNITED STATES BANKRUPTCY COURT
  9
                            NORTHERN DISTRICT OF CALIFORNIA
 10                               SAN FRANCISCO DIVISION

 11   In re:                                            Case Nos. 19-30088 (DM)
                                                        (Lead Case)
 12   PG&E CORPORATION,                                 (Jointly Administered)
 13                 - and -
                                                        Chapter 11
 14   PACIFIC GAS AND ELECTRIC
      COMPANY,                                          Adv. Case Nos. 20-03122 and 20-03124
 15                                                     (consolidated)
                         Reorganized Debtors.
 16                                                     STIPULATION MODIFYING
                                                        INJUNCTION
 17

 18
                                                        [No Hearing Requested]
 19

 20   CITY OF LAFAYETTE, a municipal
      corporation,                                      Complaints Filed: October 30, 2020 and
 21                                                     November 13, 2020
                               Plaintiff,
 22
               v.
 23
      PACIFIC GAS AND ELECTRIC
 24   COMPANY,
 25                            Defendant.
 26

 27

 28

Case:PGEC-54338\2453813.1
      20-03122 Doc# 15            Filed: 07/27/21    -1-
                                                    Entered: 07/27/21 15:22:53     Page 1 of 5
                                                STIPULATION
  1                 Pacific Gas and Electric Company as reorganized debtor (“PG&E”) in the above-

  2 captioned consolidated adversary cases (the “Adversary Cases”), on the one hand, and the City of

  3 Lafayette (“City”), on the other hand, by and through their respective counsel, hereby submit this

  4 stipulation (the “Stipulation”) for an order modifying the Injunction (as defined below) to permit

  5 PG&E to remove certain trees covered by the Injunction, and granting related relief. PG&E and

  6 the City are referred to in this Stipulation collectively as the “Parties,” and each as a “Party.” The

  7 Parties hereby stipulate and agree as follows:

  8                 A.      As part of its pipeline maintenance and safety protocols, PG&E sought to

  9 remove certain trees located within the City limits, some of which were on property owned or
 10 managed by East Bay Regional Park District (“EBRPD”). The City and PG&E disputed the

 11 application of the City’s Tree Protection Ordinance (the “Ordinance”) to PG&E’s removal of the

 12 trees. To resolve that dispute, in early 2017 the Parties entered into a tree removal agreement (the

 13 “TRA”) under the terms of which PG&E would be allowed to remove trees.

 14                 B.      On or about January 29, 2019 (the “Petition Date”), PG&E and its parent

 15 company commenced the Chapter 11 Cases. Prior to July 1, 2020 (the “Effective Date”), PG&E

 16 operated its businesses and managed its properties as a debtor in possession pursuant to sections

 17 1107(a) and 1108 of the Bankruptcy Code.

 18                 C.      On or about June 20, 2020, this Court entered the Order [Docket No. 8053]

 19 (the “Confirmation Order”) confirming the Debtors’ and Shareholder Proponents’ Joint

 20 Chapter 11 Plan of Reorganization dated June 19, 2020 [Bk. Dkt. No. 8048] (as it may be

 21 amended, modified, or supplemented and together which any exhibits or schedules thereto, the

 22 “Plan”). The Plan became effective on the Effective Date [Bk. Dkt. No. 8252].

 23                 D.      In connection with the Plan, the Debtors moved to reject certain executory

 24 contracts and unexpired leases, including the TRA that is the subject of the Adversary Cases,

 25 pursuant to its Notice of Filing of Plan Supplement in Connection with Debtors’ and Shareholders

 26 Proponents’ Joint Chapter 11 Plan of Reorganization Dated March 16, 2020 [Bk. Dkt. No. 7037].

 27                 E.      The City objected to the proposed rejection of the TRA on the grounds that

 28 it is not an executory contract, asserting that there are no outstanding obligations beyond

Case:PGEC-54338\2453813.1
      20-03122 Doc# 15          Filed: 07/27/21       -2-
                                                     Entered: 07/27/21 15:22:53      Page 2 of 5
                                                 STIPULATION
  1 ministerial duties [Bk. Dkt. No. 7269] (the “Objection”). The dispute over the rejection was

  2 reserved for a later date. No hearing on the Objection has been set.

  3                  F.     On or about October 20, 2020, PG&E filed a Complaint for Rescission of

  4 Contract, Rejection of Contract, Determination of Claim, and Declaratory Relief in the

  5 Bankruptcy Court, adversary case no. 20-03122, relating to the TRA.

  6                  G.     On or about November 13, 2020, City filed a Complaint for Breach of

  7 Contract and Injunctive Relief in the Bankruptcy Court, adversary case no. 20-03124, relating to

  8 the TRA. The City also sought a temporary restraining order against PG&E’s proposed removal

  9 of 17 trees.
 10                  H.     On November 17, 2020 the Bankruptcy Court heard the City’s ex parte

 11 application in case no. 20-03124 and issued a temporary restraining order prohibiting PG&E from

 12 removing 17 trees on EBRPD property covered by the TRA.

 13                  I.     On November 20, 2020, the Bankruptcy Court held a further hearing on the

 14 City’s application for a preliminary injunction, and the Court issued the injunction prohibiting

 15 PG&E from removing the 17 trees on EBRPD property covered by the TRA (the “Injunction”)

 16 until further order of the Bankruptcy Court. The order issuing the Injunction was filed on

 17 November 25, 2020.

 18                  J.     On January 26, 2021, the Bankruptcy Court issued an order consolidating
 19 the Adversary Proceedings.

 20                  K.     In November of 2020, PG&E conducted a non-traditional in-line inspection

 21 of gas transmission line 191-1 in the City of Lafayette, which assessed the internal and external

 22 condition of the pipeline. As a result of the inspection, four metal loss indications interacting with

 23 potentially low-frequency electric resistance welding (“LF-ERW”) of the longitudinal seam were

 24 reported along the Lafayette-Moraga Regional Trail, east of Foye Drive. Per the requirements of

 25 Title 49 Code of Federal Regulations (CFR) § 192.933 and ASME B31.8S Section 7.2.1, any

 26 metal-loss indication affecting a longitudinal seam formed by LF-ERW are categorized as

 27 requiring immediate response. The immediate response must be completed within one year of the

 28 ///

Case:PGEC-54338\2453813.1
      20-03122 Doc# 15           Filed: 07/27/21     -3-
                                                    Entered: 07/27/21 15:22:53        Page 3 of 5
                                                 STIPULATION
  1 final report and requires PG&E to conduct a dig to assess any corrosion on the pipeline and

  2 determine if any repairs are needed.

  3                 L.      PG&E needs to immediately remove seven trees, including one dead tree,

  4 on EBRPD property adjacent to the Lafayette-Moraga Regional Trail prior to the required

  5 excavation. These trees need to be removed as they are either within the excavation area or have

  6 significant portions of their critical root zone within the excavation area. These seven trees,

  7 identified on Exhibit “1” attached hereto and incorporated herein by reference, are or may be

  8 subject to the Injunction. The City has agreed that these trees may be removed. The Parties

  9 therefore agree that the trees shown on Exhibit “1” should no longer be subject to the Injunction
 10 and may be removed by PG&E upon the Injunction being so modified.

 11                 NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH ARE

 12 INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS

 13 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE

 14 UNDERSIGNED, AND THE PARTIES JOINTLY REQUEST THE BANKRUPTCY

 15 COURT TO ORDER, THAT:

 16                 1.      The Injunction is hereby modified so as to not apply to the seven trees

 17 identified in Exhibit “1” attached hereto. Upon the entry of this order by the Bankruptcy Court,

 18 PG&E shall be free to alter or remove those seven trees.
 19                 2.      Except as expressly modified herein, the Injunction shall remain in full

 20 force and effect until otherwise modified or terminated by the Bankruptcy Court.

 21 Dated: July 27, 2021                        BEST BEST & KRIEGER LLP

 22

 23
                                                By:           /s/ Caroline R. Djang
 24                                                    CAROLINE R. DJANG
                                                       SCOTT W. DITFURTH
 25                                                    Attorneys for Plaintiff City of Lafayette
 26

 27

 28

Case:PGEC-54338\2453813.1
      20-03122 Doc# 15          Filed: 07/27/21        -4-
                                                      Entered: 07/27/21 15:22:53      Page 4 of 5
                                                 STIPULATION
  1 Dated: July 27, 2021                  KELLER BENVENUTTI KIM LLP
                                          MILLER STARR REGALIA
  2

  3

  4                                       By:            /s/ Tobias S. Keller
                                                 TOBIAS S. KELLER
  5                                              GABRIELLE L. ALBERT
                                                 ARTHUR F. COON
  6                                              MATTHEW C. HENDERSON
  7                                              Attorneys for Defendant and Reorganized Debtor
                                                 Pacific Gas and Electric Company
  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case:PGEC-54338\2453813.1
      20-03122 Doc# 15      Filed: 07/27/21      -5-
                                                Entered: 07/27/21 15:22:53   Page 5 of 5
                                          STIPULATION
